COURT OF APPEALS OF VIRGINIA


Present:  Chief Judge Fitzpatrick, Judge Elder and
          Senior Judge Coleman
Argued at Salem, Virginia


NOTTOWAY CORRECTIONAL CENTER/
 COMMONWEALTH OF VIRGINIA
                                           MEMORANDUM OPINION* BY
v.   Record No. 2193-02-3                JUDGE SAMUEL W. COLEMAN III
                                                 MAY 6, 2003
MINNIE ROWLAND BRADNER


           FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION

             Scott John Fitzgerald, Assistant Attorney
             General (Jerry W. Kilgore, Attorney General;
             Judith Williams Jagdmann, Deputy Attorney
             General; Edward M. Macon, Senior Assistant
             Attorney General, on brief), for appellant.

             No brief or argument for appellee.


     Nottoway Correctional Center/Commonwealth of Virginia

(employer) appeals a decision of the Workers' Compensation

Commission awarding compensation benefits to Minnie Rowland

Bradner (claimant).     Employer contends the commission erred in

finding that claimant proved she sustained an injury by accident

arising out of her employment on March 5, 2000.      Finding no

error, we affirm.

     On appeal, we view the evidence in the light most favorable

to the prevailing party below.     R.G. Moore Bldg. Corp. v.


     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
Mullins, 10 Va. App. 211, 212, 390 S.E.2d 788, 788 (1990).

"Whether an injury arises out of the employment is a mixed

question of law and fact and is reviewable by the appellate

court."   Plumb Rite Plumbing Serv. v. Barbour, 8 Va. App. 482,

483, 382 S.E.2d 305, 305 (1989).   "The phrase arising 'out of'

refers to the origin or cause of the injury."   County of

Chesterfield v. Johnson, 237 Va. 180, 183, 376 S.E.2d 73, 74

(1989).   An injury arises out of the employment:

           when there is apparent to the rational mind
           upon consideration of all the circumstances,
           a causal connection between the conditions
           under which the work is required to be
           performed and the resulting injury. Under
           this test, if the injury can be seen to have
           followed as a natural incident of the work
           and to have been contemplated by a
           reasonable person familiar with the whole
           situation as a result of the exposure
           occasioned by the nature of the employment,
           then it arises "out of" the employment. But
           . . . [t]he causative danger must be
           peculiar to the work and not common to the
           neighborhood. . . . [I]t must appear to have
           had its origin in a risk connected with the
           employment, and to have flowed from that
           source as a rational consequence.

Baggett & Meador Cos. v. Dillon, 219 Va. 633, 637-38, 248 S.E.2d

819, 822 (1978).   To prevail, claimant must prove by a

preponderance of the evidence "that the conditions of the

workplace or that some significant work related exertion caused

the injury."   Plumb Rite, 8 Va. App. at 484, 382 S.E.2d at 306.

     In ruling that claimant met her burden of proof, the

commission found as follows:

                               - 2 -
            [T]he claimant has consistently stated that
            the iron grids on the stairs caught her shoe
            and caused her to fall. Since she testified
            that the grids covered the stairs and that
            even the landing of the particular stairs
            she used had holes in it, we do not find it
            fatal to her claim that she could not
            identify the particular step on which she
            tripped. The evidence clearly reflects that
            the claimant tripped as a result of her shoe
            getting caught on the stair grid work. The
            iron grid work on the stairs constituted a
            workplace condition that either caused or
            contributed to her fall.

       The commission considered all of the evidence and concluded

that the nature of the steps, which the claimant described as

iron "grid work" or "little slot things . . . the little grate"

that "the toe of [her] left shoe caught in the slot," was the

condition of the workplace that caused the fall.

       The fact that claimant may have been uncertain as to which

stair caused her to fall or stated on other occasions she was

"uncertain as to how or why she tripped or stumbled" on the

stairs, does not render her testimony incredible, as a matter of

law.   Claimant's testimony constitutes credible evidence to

support the commission's factual findings.    Based upon those

findings, the commission could reasonably infer that the iron

grid work on the stairs caused or contributed to claimant's

fall, regardless of the fact that she could not identify the

specific step that caused her fall.     "Where reasonable

inferences may be drawn from the evidence in support of the

commission's factual findings, they will not be disturbed by

                                - 3 -
this Court on appeal."     Hawks v. Henrico County Sch. Bd., 7

Va. App. 398, 404, 374 S.E.2d 695, 698 (1988).

     While the evidence supports the commission's finding that

the nature or configuration of the stairs caused claimant's

fall, the dispositive question is whether the nature or inherent

characteristics of the stairs is a condition peculiar to the

workplace.   Was the nature or condition of the stairs a

"causative danger . . . peculiar to [her] work and not common to

the neighborhood[?]"     R & T Investments v. Johns, Ltd., 228 Va.

249, 253, 321 S.E.2d 287, 298 (1984).    Clearly, if steps are

defective or hazardous and cause an injury in the workplace, the

injury arises out of the employment.    But, aside from being

defective or hazardous, if the nature, condition or

configuration of the steps are "peculiar" to the work

environment and "not common to the neighborhood," then a

causative relationship exists between the injury and a

"condition peculiar to the workplace."

     Employer relies upon Southside Va. Training Ctr. v. Shell,

20 Va. App. 199, 455 S.E.2d 761 (1995), and County of Buchanan

Sch. Bd. v. Horton, 35 Va. App. 26, 542 S.E.2d 783 (2001), to

support its argument that the stairs were not a "condition

peculiar to the workplace."    We find those cases are

distinguishable from this case.    In Shell, unlike this case, the

evidence showed nothing unusual about the steps or that they

were defective or were peculiar to the workplace.    The Court in
                              - 4 -
Shell focused upon whether the steps were higher than normal or

had varying surfaces and found no evidence to support either

finding.   Shell, 20 Va. App. at 202, 455 S.E.2d at 762.    In

Horton, the photographs of the edge view of the steps, submitted

by employer, showed the riser and step as being flush.     Thus,

the Court in Horton found no evidence to support a finding that

the steps were defective or hazardous.   Horton, 35 Va. App. at

29, 542 S.E.2d at 784.   Thus, in both Shell and Horton, no

evidence proved that a defective or hazardous condition existed

to have caused the claimants' falls.   Furthermore, the evidence

in those cases did not prove that either the nature, condition

or configuration of those steps were particular to or peculiar

to the workplace.

     Here, on the other hand, the evidence proved that the iron

steps were a grid type construction, "little slot things . . .

little grate . . . little holes in those steps."    The claimant

testified and the commission found that the toe of her shoe

caught on the "stair grid work" causing the fall.   The

commission was justified in finding that the nature or

configuration of the step was peculiar to the workplace at the

Nottoway Correctional Center and, thus, the cause of the injury

arose out of her employment.   The condition or configuration of

this type of stairway is common to a workplace environment but

an iron grate or grid stairway is not a "risk" "common to the

neighborhood" to which we are exposed.
                              - 5 -
For these reasons, we affirm the commission's decision.

                                                   Affirmed.




                         - 6 -